Title: To James Madison from the Citizens of Adams County, Mississippi Territory, 22 August 1812 (Abstract)
From: Adams County, Mississippi Territory Citizens
To: Madison, James


22 August 1812. At a meeting of “a large and respectable number” of citizens, “a committee of seven … reported the following preamble and Resolutions, which were adopted with but two dissenting voices.”
“At the present important, and momentous Crisis, of our publick affairs, it becomes the duty of every citizen of the United States to express his faith in the Government of his Country, and in the most explicit manner to evidence to the world his willingness and determination to support it every hazard [sic]. Under these impressions; and with a view to promote unanimity and concord with one another, and to inspire the General Government with confidence in our efforts and patriotism;
“Resolved that we approve the Act of the General Government declaring war to exist between the United Kingdoms of Great Britain and Ireland and the dependencies thereof, and the United States of America and their Territories; and that we will unite our best exertions to prosecute the war with energy and vigor until it shall terminate in a happy and glorious peace.
“Resolved that we have the most entire confidence in the President of the United States; and that he will take every measure for the safety, protection, and defence of the Southern frontier: and we pledge our lives and fortunes to enforce to the utmost of our ability, the empire of the laws in this exposed section of the union, and to expel from our shores every hostile foot that shall dare to tread our soil.
“Resolved that the proceedings of this meeting be published in the respective news papers of the City of Natchez; and that one copy of the same be forwarded to the President of the United States, and one to the Governor of this Territory.”
